Citation Nr: 1107123	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  06-31 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric 
disability, other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna




INTRODUCTION

The appellant had active service from May 1987 to June 1991.  He 
received the Southwest Asia service medal with three bronze 
service stars, the Kuwait liberation medal, and the Aircraft 
Crewman Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  This case was previously before the Board in November 
2009, when it was remanded for additional development.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The competent medical, and competent and credible lay, evidence 
of record is in equipoise as to whether the appellant has 
dysthymia that is related to service.
 

CONCLUSION OF LAW

Dysthymia was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§  3.102, 
3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

As to the claim of entitlement to service connection for 
dysthymia, that claim has been granted, as discussed below.  As 
such, the Board finds that any defect related to VA's duties to 
notify and assist under the VCAA on that claim is moot.  See 38 
U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

II. Legal Criteria

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as psychosis, if manifest to a 
degree of 10 percent within one year after separation from active 
duty, may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

III. Analysis

The appellant contends that he has PTSD as a result of service.  
The United States Court of Appeals for Veterans Claims (Court) 
has held that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  For the reasons that follow, the Board 
concludes that service connection for dysthymia is warranted.

In a statement received in February 2004, the appellant stated 
that while he was stationed in Saudi Arabia in January 1991, his 
unit commander threatened him with a gun.  He reported that the 
unit commander brought the weapon down and rested the barrel of 
the gun on his forehead.  The commander pulled the hammer of the 
revolver back and cocked it.  The appellant stated that the 
commander told him that if he did not start acting like there was 
a war going on, he was going to put a bullet in his head.  The 
appellant reported that he was so frightened that he urinated on 
himself.  The appellant reported that he spoke to his Battalion 
Sergeant Major and proceedings to have the commander removed 
began that day.  The appellant's DD Form 214 reflects that he had 
active service in Saudi Arabia from December 1990 to May 1991.  
There is no record of the incident in his service personnel 
records.

In a May 2006 statement, F.M., a service comrade, stated that the 
unit commander was not acting like himself.  He reported that he 
was told by a staff sergeant that the commander had pulled his 
pistol on the appellant.  F.M. stated that he never saw the 
commander again, and when they got back to Germany, he was told 
that the commander was assigned to a different unit.

The appellant's February 1987 enlistment examination report 
reflects that he was normal psychiatrically and no psychiatric 
disorders were noted.  In a February 1987 report of medical 
history, the appellant denied a history of depression or 
excessive worry, or nervous trouble of any sort.  A November 1989 
report of medial history also indicates the appellant was 
psychiatrically normal.  In a November 1989 report of medical 
history the appellant denied a history of depression or excessive 
worry or nervous trouble of any sort.  The appellant's service 
treatment records do not reflect that the appellant complained of 
or was treated for any psychiatric disorder.  A June 1991 
statement reflects that the appellant did not have a separation 
physical examination.

As a lay person, the appellant is competent to report incidents 
capable of lay observation.  Therefore, the appellant is 
competent to report that he was threatened by his unit commander.  
Similarly, F.M., is competent to report his observations of the 
unit commander.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (holding that a lay witness can provide an 'eye-witness' 
account of visible symptoms).  The appellant's statements 
concerning the threat from his unit commander were consistent.  
(See December 2003 VA treatment record, February 2004 stressor 
statement, May 2006 notice of disagreement).  He initially stated 
that that the unit commander was court martialed and relieved of 
his command, and later stated that he recently found out that the 
unit commander was not court martialed.  (See February 2004 
stressor statement and May 2006 notice of disagreement).  
However, whether the appellant's commander was court martialed is 
not directly relevant to the appellant's claim for service 
connection and the appellant's statements concerning the incident 
itself were consistent.  The May 2006 statement from F.M. 
supports the appellant's contention, as it indicates that he 
heard about the incident and that the unit commander was 
reassigned to another unit.  The appellant's DD Form 214 
indicates that he served in Saudi Arabia in January 1991, when 
the alleged incident occurred.  Verification of stressors is not 
necessary in order to establish service connection for 
psychiatric disabilities other than PTSD.  As the appellant is 
competent to describe the incident with the unit commander and 
his statements are consistent with the evidence of record, the 
appellant finds the appellant's statements concerning the threat 
by the unit commander to be credible.  

The appellant was seen for a VA examination in November 2010.  
The VA examiner found that the appellant had an Axis I diagnosis 
of dysthymia.  The VA examiner stated that it seems more likely 
than not that there is an independent depressive process in the 
context of some military sequelae.  The VA examiner noted that 
there is no definitive evidence that the dysthymia is due to 
military sequelae, although, given the symptoms that he reports, 
it is as tenable a hypothesis as any other.  The VA examiner 
opined that it is at least as likely as not that the dysthymia is 
at least partially attributable to the particularly distressing 
experiences he describes with the unit commander.  The VA 
examiner noted that other variables include his feeling of being 
overwhelmed and unable to keep up with his responsibilities as a 
single parent 50 percent of the time, as well as his feelings of 
being tired all the time.  The VA examiner reviewed the claims 
file, including a December 2003 VA treatment record reflecting a 
diagnosis of PTSD.  The medical history noted in the VA 
examination report is accurate and consistent with the evidence 
of record, including the fact that the appellant did not have 
psychiatric treatment in the military.  The report indicates the 
incident with the unit commander considered by the VA examiner 
was consistent with the appellant's stressor statements.  
Therefore, the Board finds the November 2010 VA examination 
report to be probative.

Given the evidence outlined above, the Board finds that the 
appellant is entitled to service connection for dysthymia.  The 
appellant has a current diagnosis of dysthymia.  The November 
2010 VA examiner opined that it is at least as likely as not that 
the dysthymia is at least partially attributable to the 
particular distressing experience he described with his unit 
commander.  Although the unit commander incident has not been 
verified, the appellant's statements are consistent and supported 
by the May 2006 statement from F.M., and the Board finds them to 
be credible.  Consequently, the Board finds that the evidence is 
in equipoise as to whether the appellant's dysthymia is related 
to service.  Thus, based on the totality of the evidence, and 
resolving all reasonable doubt in the appellant's favor, the 
Board finds that service connection for dysthymia is warranted. 
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Entitlement to service connection for dysthymia is granted.


REMAND

The Board is obligated by law to ensure that the Agency of 
Original Jurisdiction (AOJ) complies with its directives.  The 
Court has stated that compliance by the Board or the AOJ is 
neither optional nor discretionary.  Where the remand orders of 
the Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The claims folder does not 
reflect that the AOJ substantially complied with the Board's 
directives set forth in November 2009 in regard to the 
appellant's claim for service connection for PTSD.

The appellant contends that he has PTSD based on several 
stressors.  As noted above, he alleged that while in Saudi Arabia 
in January 1991, and assigned to B Company, 7th Battalion, 159th 
Aviation Regiment, he was threatened by a unit commander.  The 
appellant also contended that, as part of a helicopter crew, he 
flew into Kuwait and Iraq.  He reported killing Iraqi soldiers, 
being fired upon, firing at enemy soldiers, seeing dead bodies, 
and being in the vicinity of a SCUD attack.  In a February 2004 
stressor statement, the appellant indicated he feared for his 
life.  

The November 2009 Board remand requested the AOJ to contact the 
U.S. Army and Joint Service Records Research Center (JSRRC), and 
any other appropriate agency, and request that it investigate and 
attempt to verify the alleged stressors.  There is no indication 
in the claims folder that the AOJ contacted JSRRC or any other 
appropriate agency to verify the alleged stressors.  

During the course of this appeal, 38 C.F.R. § 3.304(f) was 
amended to provide that if a stressor claimed by a Veteran is 
related to the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist or contract 
equivalent confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
75 Fed. Reg. 39843 (2010).  As the appellant's claim was not 
decided by the Board prior to July 12, 2010, the amended version 
of 38 C.F.R. § 3.304(f) is applicable.  Id.  Although the 
appellant's stressor based on service in Saudi Arabia was related 
to fear of hostile military or terrorist activity, his stressor 
concerning the unit commander does not fit the criteria.  Thus, 
the AOJ should have attempted to verify the alleged stressor as 
instructed in the Board remand.    

The November 2009 Board remand requested a VA examination.  The 
appellant was seen for a VA examination in November 2010.  The VA 
examiner noted that he did not see the November 2009 remand in 
the claims file.  The November 2009 VA examination report 
reflects that the only stressor considered was the appellant's 
unverified threat by another service member.  The November 2009 
VA examiner found that the appellant did not have a diagnosis of 
PTSD.  In contrast, a December 2003 PTSD treatment summary 
reflects that the appellant met all the criteria for a diagnosis 
of combat related PTSD.  The opinion was based on the two 
stressors noted above and indicates the diagnosis met the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 
criteria.  The United States Court of Appeals for Veterans Claims 
(Court)  has held that the 'current disability' requirement for a 
service connection claim is satisfied 'when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim . . . even though the 
disability resolves prior to the Secretary's adjudication of the 
claim.'  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The 
December 2003 PTSD treatment summary is dated less than a month 
prior to the VA's receipt of the appellant's PTSD claim.  Thus, 
the evidence indicates that the appellant had a diagnosis of PTSD 
at the time the claim was filed.  VA treatment records from March 
2004 to April 2005 also indicate that the appellant had a 
diagnosis of PTSD.  Although the November 2010 VA examiner 
discussed the December 2003 opinion, the VA examiner did not 
indicate whether the appellant's PTSD had resolved during the 
period on appeal or whether the prior diagnoses appeared to be 
incorrect.  Further clarification is necessary to determine 
whether the appellant had a diagnosis of PTSD during the period 
on appeal.

The November 2010 VA examination report reflects that the 
appellant reported that he sees a psychiatric provider at the 
Poplar Bluff VA Medical Center (VAMC) every six to seven months.  
The VA treatment records in the file only date to April 2005.  
Consequently, the Board requests the appellant's complete VA 
treatment records from April 2005 to present.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the appellant's VA treatment 
records from April 2005 to present.  If no 
records are available, the claims folder must 
indicate this fact.

2. Contact the JSRRC and any other 
appropriate agency, and request that it 
investigate and attempt to verify the alleged 
stressor involving the January 1991 threat to 
the Veteran with a gun by another service 
member of B Company, 7th Battalion, 159th 
Aviation Regiment.  If no records are 
available, the AOJ should note such in the 
file.  

3. After the development requested above, VBA 
must make a specific determination based on a 
review of the evidence of record, as to 
whether any claimed stressor has been deemed 
verified.  Such determination should be noted 
in the record.

4. Following the completion of the above, 
schedule the appellant for a VA psychiatric 
examination to obtain a clinical opinion as 
to whether it is at least as likely as not 
that he has a current psychiatric disability, 
to include PTSD, as a result of service, to 
include any verified stressor.  Only a 
stressor that has been deemed verified by VA 
should be considered in rendering a diagnosis 
of PTSD.  All other reported stressors which 
have not been verified are not for 
consideration.  In this regard, the VA 
examiner should note that the Veteran's 
reported stressors of having been fired upon 
as part of a helicopter crew which flew into 
Kuwait and Iraq, being in the vicinity of a 
SCUD attack, and having been fearful for his 
life due to hostile military activity, are 
deemed verified stressors by VA.  The VA 
examiner should indicate whether or not the 
claimed stressor upon which any PTSD 
diagnosis is based is related to the 
appellant's fear of hostile military or 
terrorist activity.  

The examiner should review the December 2003 
VA treatment record and November 2010 VA 
examination report and provide an opinion as 
to whether the appellant's PTSD resolved, 
whether there was an error in a prior 
diagnosis, or whether there was development 
of a new and separate condition. 

The VA clinician is requested to provide a 
thorough rationale for all opinions provided. 
The clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.  

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: 'more likely than not' (meaning 
likelihood greater than 50%), 'at least as 
likely as not' (meaning likelihood of at 
least 50%), or 'less likely than not' or 
'unlikely' (meaning that there is a less than 
50% likelihood).

The term 'at least as likely as not' does not 
mean 'within the realm of medical 
possibility.'  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

If the clinician is unable to provide an 
opinion without resorting to speculation, the 
clinician should explain why a definitive 
opinion cannot be provided.

5. Thereafter, readjudicate the issue on 
appeal of entitlement to service connection 
for PTSD.  If the benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant an 
appropriate opportunity to respond.  The case 
should then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could adversely 
affect his claims, to include denial.  See 38 C.F.R. § 3.655 
(2010).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


